Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment dated 05/16/2022, no amendments to the claims were made. No claims were added or canceled.
Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a process and a system for performing telehealth language interpretation. 
Regarding claims 1 and 15, the limitation of (claim 1 being representative) receiving, during a telehealth conference between a healthcare provider speaking a first language and a patient speaking a second language, an interpreter invitation according to a modality generated by the healthcare provider; routing the interpreter invitation, extracts an invitation request payload from the interpreter invitation and routes the invitation request payload to a next available language interpreter, automatically selects a plugin indicated by the invitation request payload; and establishing an updated telehealth conference that modifies the telehealth conference to include the next available language interpreter to perform real-time language interpretation for a communication between the healthcare provider and the patient as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. Claim 1 is purely directed to an abstract idea. That is other than reciting (in claim 1) a user interface, a provider computing device, the telehealth platform, a language interpretation platform, an automatic call distribution network, a language interpreter workstation and a teleconference platform and (in claim 15) a receiver, a user interface, a provider computing device, a routing engine, the telehealth platform, a language interpretation platform, an automatic call distribution network, a language interpreter workstation, a video-based teleconference platform and a processor, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for a user interface, a provider computing device, the telehealth platform, a language interpretation platform, an automatic call distribution network, a language interpreter workstation, a teleconference platform, a receiver, a routing engine, a video-based teleconference platform and a processor, the claims encompass a process and system for performing telehealth language interpretation in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements of a user interface, a provider computing device, the telehealth platform, a language interpretation platform, an automatic call distribution network, a language interpreter workstation and a teleconference platform. Claim 15 recites the additional element of a receiver, a user interface, a provider computing device, a routing engine, the telehealth platform, a language interpretation platform, an automatic call distribution network, a language interpreter workstation, a video-based teleconference platform and a processor. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic computer components for language interpretation) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a user interface, a provider computing device, the telehealth platform, a language interpretation platform, an automatic call distribution network, a language interpreter workstation, a teleconference platform, a receiver, a routing engine, a video-based teleconference platform and a processor to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-14 and 16-20 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2 and 16 further define the modality. Dependent claims 3 and 17 further define the invitation request payload. Dependent claim 4 further defines the language interpreter workstation. Dependent claims 5, 6 and 7 further define the language interpretation platform. Dependent claims 8 and 9 further define the updated telehealth conference. Dependent claims 10 and 11 further define the first and second language. Dependent claim 12 further defines the teleconference platform. Dependent claims 13, 14 and 20 further define the next available language interpreter. Dependent claims 18 and 19 further define the updated video-based telehealth conference.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
The receiver in claim 15. 
The routing engine in claim 15. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner has reviewed the specification and found no structure associated with the receiver and the routing engine. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, the limitation “receiver” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the receiver. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claim 15, the limitation “routing engine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the routing engine. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent claims are rejected by virtue of dependency. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites a “computer-implemented method” without any recitation in the body of each of the claims describing which step is implemented by a computer or how the computer may be involved.  Each of the limitations purely pertain to data manipulation without describing whether a computer may be involved in any particular step or how it may be involved.  See, e.g., Ex Parte Langemyr, Appeal No. 2008-1495 at Pg. 20, 2008 Pat App. LEXIS 13 (B.P.A.I. May 28, 2008) (finding that nominal recitation of computer-implementation in the preamble is insufficient to tie the particular steps of the method to the computer). Accordingly, it is unclear where and to what extent the computer-implementation described in the preamble may take place within the body of the claim. The Examiner suggests reciting “wherein each of the following steps are performed by the computer” or similar language.

Claims 1 and 15 recite the limitation “routing the interpreter invitation from the telehealth platform to a language interpretation platform”. There is insufficient antecedent basis for this limitation in the claim.

Dependent claims are rejected by virtue of dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2005/0251421), in view of McQueen (US 2007/0050306) and in further view of Kotzin (US 2005/0188403).

REGARDING CLAIM 15
	Chang discloses a computer-implemented system comprising: a receiver that receives, during a telehealth conference between a healthcare provider speaking a first human-spoken language and a patient speaking a second human-spoken language, an interpreter invitation according to a modality generated through a user interface at a provider computing device operated by the healthcare provider ([0007] teaches appointment between a patient and health care provider, where a database is queried for language information associated with the patient. Responsive to language information associated with the patient, an interpreter is requested for an appointment (interpreted by examiner as the invitation) period assigned to the patient. [0013] teaches allowing a person at the health care organization to engage in a two-way, real-time audio-video conference (interpreted by examiner as the telehealth conference) with an interpreter. [0020] teaches a scheduling system (interpreted by examiner as the receiver) used to reserve an interpreter for providing interpreting services. The scheduling system may include, for instance, email or other messaging capabilities, or comprise a website interface for entering request and [0015] teaches the health care organization includes a mobile videoconferencing device to be used for interpretation where the patient is provided with the device at the beginning of her visit and uses it to communicate with an interpreter located at a remote location (interpreted by examiner as modality generated through a user interface at a provider computing device operated by the healthcare provider)); a routing engine that routes the interpreter invitation from the telehealth platform to a language interpretation platform that extracts an invitation request payload from the interpreter invitation and routes the invitation request payload, through a network, to a next available language interpreter operating a language interpreter workstation ([0013] teaches an environment in which video-based interpretation services are provided to health care organizations via a network. A health care organization (interpreted as the telehealth platform) is connected to an interpreter services organization (interpreted by examiner as the language interpretation platform) via a network (interpreted by examiner as the network) [0020] teaches the scheduling system is comprised of various proprietary or customized software modules and that the scheduling system (interpreted by examiner as also taking the role of the routing engine) may also be used to contact an interpreter services organization to reserve an interpreter (interpreted by examiner as routes the interpreter invitation) with the appropriate language skills for the patient (interpreted by examiner as the next available language interpreter) [0025] teaches the interpreter services organization can be centralized (e.g., having interpreters located at a call center), or distributed [0036] teaches that during such a consultation the patient and interpreter may operate in different modalities (where the modality operated by the interpreter is interpreted by examiner language interpreter workstation)); and a processor that establishes an updated video-based telehealth conference that modifies the video-based telehealth conference to include the next available language interpreter to perform real-time language interpretation for a communication between the healthcare provider and the patient ([0013] teaches two-way real-time video conferencing and [0015] teaches the device comprises a mobile videoconferencing device capable of supporting real-time audio and video conversations via data sent over a computer network. [0035] teaches the interpreter and health care organization connect in the videoconference provided by a MCU. The patient communicates with the interpreter using a mobile videoconferencing device (interpreted by examiner as establishes an updated video-based telehealth conference that modifies the video-based telehealth conference to include the next available language interpreter to perform real-time language interpretation for a communication between the healthcare provider and the patient)).

Chang does not explicitly disclose, however McQueen discloses:
automatic call distribution network (McQueen at [0024] teaches an automatic call distribution (ACD) that may forward calls (interpreted by examiner as the routes the interpreter invitation of Chang) to interpreter device (interpreted by examiner as language interpretation platform of Chang))

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Chang with teaching of McQueen since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the interpretation services of the primary reference using automatic call distribution networks, as found in the secondary reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

Chang and McQueen does not explicitly disclose, however Kotzin discloses:
automatically selects a plugin according to a video-based teleconference platform indicated by the invitation request payload (Kotzin at [0063] teaches after a particular channel is selected (interpreted by examiner as the video-based teleconference platform of Chang), the processor automatically loads the appropriate plug-in or plug-ins and display template for the channel based on channel configuration information (interpreted by examiner as automatically selects a plugin according to a video-based teleconference platform indicated by the invitation request payload of Chang))

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Chang and McQueen with teaching of Kotzin since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the methods of the primary and secondary references using automatically selecting plugins, as found in the third reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

REGARDING CLAIM 2
Chang, McQueen and Kotzin disclose the limitation of claim 1.
McQueen and Kotzin do not explicitly disclose, however Chang further discloses:
The computer-implemented process of claim 1, wherein the modality is selected from the group consisting of: a web form, an email, a hyperlink, a phone call via an interactive voice recognition system, a mobile software application, a desktop tool tray software application, a text message, a calendar invitation, a QR code (Chang at [0020] teaches that the scheduling system may include, for instance, email or other messaging capabilities, or comprise a website interface (interpreted by examiner as wherein the modality is selected from the group consisting of: a web form or an email)).

REGARDING CLAIM 3
Chang, McQueen and Kotzin disclose the limitation of claim 1.
McQueen and Kotzin do not explicitly disclose, however Chang further discloses:
The computer-implemented process of claim 1, wherein the invitation request payload comprises a customer identifier, a language request, and a telehealth meeting identifier ([0020] teaches the scheduling system may also be used to reserve an interpreter with the appropriate language skills for the patient and that when an appointment is requested for a patient, identification and language information is retrieved from the database and used to make the appointment (interpreted by examiner as wherein the invitation request payload comprises a customer identifier and a language request). [0034] teaches a call-manager tool automatically assigns an IP address to the videoconference call and provides the information to the interpreter (interpreted by examiner as wherein the invitation request payload comprises a telehealth meeting identifier)).

REGARDING CLAIM 4
Chang, McQueen and Kotzin disclose the limitation of claim 1.
McQueen and Kotzin do not explicitly disclose, however Chang further discloses:
The computer-implemented process of claim 1, wherein the language interpreter workstation automatically performs the selection of the plugin by automatically deciphering the invitation request payload, automatically recognizing the telehealth platform based on the automatic deciphering, and automatically launching a corresponding software application that automatically joints the next available language interpreter to the updated telehealth conference ([0029] teaches deciphering technology and [0034] teaches MCU module is used to create a videoconference call. The relevant addressing information is provided to the interpreter. The address information may be in the form of an IP or ISDN address. A call-manager tool automatically assigns an IP address to the videoconference call (interpreted by examiner as automatically recognizing the telehealth platform based on the automatic deciphering) and provides the information to the interpreter, who using standard Internet meeting or related technology, establishes a videoconference (interpreted by examiner as automatically launching a corresponding software application that automatically joints the next available language interpreter to the updated telehealth conference)).

REGARDING CLAIM 5
Chang, McQueen and Kotzin disclose the limitation of claim 1.
McQueen and Kotzin do not explicitly disclose, however Chang further discloses:
The computer-implemented process of claim 1, wherein the language interpretation platform monitors a start and end time of the updated telehealth conference to determine billing for the real-time language interpretation (Chang at [0030] teaches a billing system is connected to the gatekeeper and MCU module in the network. The billing system captures information regarding usage of interpretation services, performs accounting, and generates bills to the relevant parties. [0036] teaches upon completion of the visit, the interpreter disconnects the video session. The gatekeeper and MCU module records the duration of the call (interpreted by examiner as monitors a start and end time of the updated telehealth conference) and provides the information to a billing system, which uses it to generate a bill to the health care organizer.).

REGARDING CLAIM 8
Chang, McQueen and Kotzin disclose the limitation of claim 1.
McQueen and Kotzin do not explicitly disclose, however Chang further discloses:
The computer-implemented process of claim 1, wherein the updated telehealth conference joins the next available language interpreter in at least substantially real-time from a time when the interpreter invitation is received (Chang at [0007] teaches an interpreter is requested for an appointment period assigned to the patient. A secure connection is provided for data transmissions between the health care organization and an interpreter assigned to provide the interpretation service and [0013] teaches engaging in real-time audio-video conference with an interpreter.).

REGARDING CLAIM 9
Chang, McQueen and Kotzin disclose the limitation of claim 1.
McQueen and Kotzin do not explicitly disclose, however Chang further discloses:
The computer-implemented process of claim 1, wherein the updated telehealth conference joins the next available language interpreter based on a reservation (Chang at [0020] teaches the scheduling system is used to reserve an interpreter for providing interpreting services. The scheduling system may also be used to contact an interpreter services organization to reserve an interpreter with the appropriate language skills. On a regular basis, interpreter requests are routinely provided to the interpreter services organization or directly to one or more interpreters, leading to confirmation of the reservation (interpreted by examiner as joins the next available language interpreter based on a reservation)).

REGARDING CLAIM 10
Chang, McQueen and Kotzin disclose the limitation of claim 1.
McQueen and Kotzin do not explicitly disclose, however Chang further discloses:
The computer-implemented process of claim 1, wherein the first language and the second language are human-spoken languages ([0014] and [0027] teaches spoken languages).

REGARDING CLAIM 12
Chang, McQueen and Kotzin disclose the limitation of claim 1.
McQueen and Kotzin do not explicitly disclose, however Chang further discloses:
The computer-implemented process of claim 1, wherein the teleconference platform is a video-based platform (Chang at [0006] teaches video interpretation services and [0008] teaches a video conferencing device).

REGARDING CLAIM 13
Chang, McQueen and Kotzin disclose the limitation of claim 1.
McQueen and Kotzin do not explicitly disclose, however Chang further discloses:
The computer-implemented process of claim 1, wherein the next available language interpreter is a human language interpreter (Chang at [0025] teaches interpreters, provided by the interpreter services organization or otherwise, are located remotely from the health care organization, that is, they provide services while situated in a different location than the patient and health care provider (interpreted by examiner as human interpreters)).

REGARDING CLAIM 14
Chang, McQueen and Kotzin disclose the limitation of claim 1.
McQueen and Kotzin do not explicitly disclose, however Chang further discloses:
The computer-implemented process of claim 1, wherein the next available language interpreter is a machine language interpreter (Chang at [0029] teaches making use of computer interpretation technologies. The interpreters 122 may utilize speech recognition software (such as IBM's Dragon Naturally Speaking or the DECIPHER text-to-speech technology made by SRI of Stanford, Calif.) coupled to a language interpretation program (such as Alta Vista's Babel Fish Interpretation or Google's Language Tools) (interpreted by examiner as machine language interpreter)).

REGARDING CLAIM 1
Claim 1 is analogous to Claim 15 thus Claim 1 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 15.

REGARDING CLAIM 16
Claim 16 is analogous to Claim 2 thus Claim 16 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 2.

REGARDING CLAIM 17
Claim 17 is analogous to Claim 3 thus Claim 17 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 3.

REGARDING CLAIM 18
Claim 18 is analogous to Claim 8 thus Claim 18 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 8.

REGARDING CLAIM 19
Claim 19 is analogous to Claim 9 thus Claim 19 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 9.

REGARDING CLAIM 20
Claim 20 is analogous to Claim 13 thus Claim 20 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 13.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2005/0251421), in view of McQueen (US 2007/0050306), in view of Kotzin (US 2005/0188403) and in further view of Cohen (US 2018/0013893).

REGARDING CLAIM 6
Chang, McQueen and Kotzin disclose the limitation of claim 1.
Chang, McQueen and Kotzin do not explicitly disclose, however Cohen further discloses:
The computer-implemented process of claim 1, wherein the language interpretation platform monitors a start and end time of the updated telehealth conference to update availability of the next available language interpreter (Cohen at [0255] teaches monitoring the conference call sessions (interpreted as monitoring start and end time). [0311 a.] teaches that an interpreter (interpreted by examiner as the next available interpreter) opens his app he may mark himself as “available for the next M minutes”. This updates the server that this interpreter is committed to be available for providing service teleconferences occurring within say the next M=120 minutes; after this period of time the application server may send the interpreter a notification inquiring whether he will continue to be available to serve teleconferences for the next M′ minutes (e.g. 120 minutes) (interpreted by examiner as means to update availability of the next available language interpreter)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Chang, McQueen and Kotzin to incorporate updating availability of next language interpreter as taught by Cohen, with the motivation of facilitating real-time calls and face-to-face meetings between participants with no common language or other language barriers (Cohen at [0011]).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2005/0251421), in view of McQueen (US 2007/0050306), in view of Kotzin (US 2005/0188403) and in further view of Wrench (US 2012/0176466).

REGARDING CLAIM 7
Chang, McQueen and Kotzin disclose the limitation of claim 1.
Chang, McQueen and Kotzin do not explicitly disclose, however Wrench further discloses:
The computer-implemented process of claim 1, wherein the language interpretation platform monitors the updated telehealth conference, via an audio-only system, to maintain quality control of the real-time language interpretation (Wrench at [0077] teaches that a hospital or service agency could provide business rules which control how they compensate or quality-control, or otherwise monitor participation of doctor, nurse or other staff participating on the video call. For example, an outside consultant to the hospital could be paid based for performing a consultation to the patient (for which an interpretation was being conducted). [0129] teaches recording (interpreted by examiner as audio-only system) can also be used for other purposes, such as quality control).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Chang, McQueen and Kotzin to incorporate monitoring conferences via an audio-only system as taught by Wrench, with the motivation of providing customized interventions or further collaborations between individuals both inside and outside of a video conference environment (Wrench at [0011]).

REGARDING CLAIM 11
Chang, McQueen and Kotzin disclose the limitation of claim 1.
Chang, McQueen and Kotzin do not explicitly disclose, however Wrench further discloses:
The computer-implemented process of claim 1, wherein one of the first language and the second language is sign language (Wrench at [0012] teaches sign language interpreter).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Chang, McQueen and Kotzin to incorporate sign language interpretation as taught by Wrench, with the motivation of assuring that the correct parties are matched to each other (Wrench at [0013]).

Response to Arguments
Rejection under 35 U.S.C. § 112f
Regarding the 112f interpretation of claim 15, the Applicant has not provided any amendments to the claims to overcome the bases of interpretation. Further, Applicant has supplied no evidence that “a receiver” and “a routing engine” are known in the art as items having a defined structural meaning. 

Rejection under 35 U.S.C. § 112(b)
Regarding the indefinite rejection of claims 1-20, the Applicant has not provided any amendments to the claims to overcome the bases of rejection. 

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-20, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
Claim 1 on a whole is not directed to an abstract idea. In particular, claim 1 provides a technological solution involving extraction of an invitation request payload that is then routed through an automatic call distribution network for automatic selection of a plugin by a language interpreter workstation according to a teleconference platform indicated by the invitation request payload. This is clearly a technological solution. And such solution improves computing performance as indicated in the instant Specification as follows: "..., the automatic selection of the plugin allows for a real-time, or substantially real-time, joining of the teleconference by the language interpreter 115a, thereby improving the processing time for invocation of a telehealth meeting." In other words, the connection to a language interpreter via a network is improved to the point being real-time or substantially real-time as a result of the automatic selection of the plugin based on the invitation request payload. This is not a solution that can be established via mental steps - it requires a technological infrastructure. For this reason alone, claim 1 is directed to patent eligible subject matter. Accordingly, Applicant respectfully requests that the rejections of claim 1 under 35 U.S.C. § 101 be withdrawn.
Regarding 1, The Examiner respectfully disagrees. Claims 1 and 15 cover a method organizing human but for the recitation of generic computer components. Claim 1 is purely directed to an abstract idea with the additional elements of a user interface, a provider computing device, the telehealth platform, a language interpretation platform, an automatic call distribution network, a language interpreter workstation and a teleconference platform. Claim 15 recites the additional elements of a receiver, a user interface, a provider computing device, a routing engine, the telehealth platform, a language interpretation platform, an automatic call distribution network, a language interpreter workstation, a video-based teleconference platform and a processor. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic computer components for language interpretation) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo).	Moreover, the solution provided by the Applicant does not improve the computing performance of a computer nor is it an improvement to the computer itself. The processing time of a computer is not improved. Moreover, there is no indication that the problem of slow interpreter access time was caused by the computer. As a result, the claims do not recite specific steps that result in an improvement in computer functionality or a technical solution to a technical problem, integrating any alleged abstract idea into a practical application. The generic computer components mentioned above are mere instructions to apply the exception using a generic computer component. Moreover, the limitations encompassing "receiving, routing, and establishing" is an abstract idea.

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-20, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
Firstly, Kotzin is a non-analogous prior art reference. MPEP Section 2141.01(a) states that "[i]n order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. § 103(a), the reference must be analogous art to the claimed invention." Further, MPEP Section 2141.01(a) defines a prior art reference as being analogous prior art if one of the following conditions is met: "(1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)." Kotzin is not from the same field of endeavor as the instant patent filing (i.e., the field of language interpretation (see e.g., Specification, at para. [0002]); particularly, Kotzin's field endeavor is wireless devices (see e.g., Kotzin, at para. [0001]). Also, the problem faced by the inventor of the instant patent filing is stated as "conventional telehealth configurations have limited efficacy, particularly with respect to LEP patients participating in telehealth sessions with English-speaking healthcare providers, thereby leaving many LEPs without the benefit of telehealth medical services." Kotzin is not reasonably pertinent to the aforesaid problem because Kotzin does not even address such concerns. Therefore, Kotzin is not a reference that may be properly used in an obviousness rejection against the pending claims. On this basis alone, Applicant respectfully requests that the rejection of independent claim 1 as being obvious under 35 U.S.C. § 103(a) be withdrawn. Secondly, a prima facie case of obviousness has not been established as no specific rationale has been provided as to why one of ordinary skill in the art would find a language workstation automatically selecting a plugin according to a teleconference platform indicated by an invitation request payload obvious from the combination of Chang, McQueen, and Kotzin.
Regarding 2, The Examiner respectfully disagrees. Kotzin’s field of endeavor is “systems and methods for providing information to wireless communication devices.” This is applicant’s field of endeavor as well. There is nothing that indicates that applicant’s invention cannot be wireless. And, it is communicating information. The problem faced by the applicant is how to effectuate communications between parties. Kotzin is reasonably pertinent to this problem. Moreover, the Examiner uses KSR rationale F for motivation to combine Chang, McQueen, and Kotzin in the detailed rejection under U.S.C §103. KSR rationale F states that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626          

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626